Citation Nr: 1821584	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-31 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service-connection for bilateral lower extremity frostbite. 

2. Entitlement to service-connection for bilateral hearing loss. 

3. Entitlement to service-connection for bilateral lower extremity neuropathy, including as secondary to a service-connected low back disability. 

4. Entitlement to service-connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served honorably in the United States Army from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama.  

A video conference hearing was held before a Veterans Law Judge (VLJ) in November 19, 2012.  The transcript of that hearing is of record.  

In April 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The record reflects substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  The matter is now again before the Board. 

Subsequent to that remand, the VLJ who held the November 2012 hearing left the Board.  The Veteran was provided an opportunity to request a new hearing before a different VLJ; the Veteran did not respond to the letter offering him this opportunity.  Accordingly, the case shall move forward.



FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of frostbite or any residuals thereof. 

2. The Veteran's bilateral hearing loss was not shown in service, did not manifest to a compensable degree within the applicable presumptive period, continuity of symptomatology is not established, and is not etiologically related to service.

3. The Veteran's bilateral lower extremity neuropathy was not shown in service, did not manifest to a compensable degree within the applicable presumptive period, continuity of symptomatology is not established, and is not etiologically related to service or a service-connected low back disability.

4. The Veteran's right knee disability was not shown in service, did not manifest to a compensable degree within the applicable presumptive period, continuity of symptomatology is not established, and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service-connection for bilateral lower extremity frostbite have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. The criteria for establishing entitlement to service-connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

3. The criteria for establishing entitlement to service-connection for bilateral lower extremity neuropathy, including as secondary to a service-connected low back disability, have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4. The criteria for establishing entitlement to service-connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service-connection for bilateral lower extremity frostbite, bilateral hearing loss, bilateral lower extremity neuropathy, including as secondary to a service-connected low back disability, and a right knee disability. Fop, the Board finds the preponderance of the evidence is against the claims. 

Service-connection may be granted if there is a disability resulting from personal injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service-connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a).

Service-connection for chronic diseases listed in 38 C.F.R. § 3.309(a) may also be established on a presumptive basis if the chronic disease was shown as chronic in service; manifested to a compensable degree within a presumptive period after separation from service (usually one year); or was noted in service with continuity of symptomatology since service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease under Section 3.309(a), and sensorineural hearing loss and neuropathy are considered organic diseases of the nervous system; thus, they are subject to the chronic diseases presumption.

Whether the aforementioned requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  The Board may consider many factors when assessing the credibility and weight of lay evidence, including statements made during treatment, self-interest or bias, internal consistency, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam); Pond v. West, 12 Vet. App. 341, 345 (1999); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) .  The Board may also weigh the absence of contemporaneous medical evidence as a factor, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

A. Bilateral Lower Extremity Frostbite

The Veteran contends that he suffered from frostbite during service and has residuals therefrom.  While the Veteran is competent to state that he suffered from frostbite during his active service, the Board does not find his statement to be credible.  The Veteran's assertion is inconsistent with his service treatment records which are silent for complaints or treatment related to a cold weather injury or frostbite residuals in his legs.  The same service treatment records show treatment for several other conditions.  In addition, his assertion is inconsistent with his separation report of medical history dated June 1964 in which he expressly denied having any swollen or painful joints, cramps in his legs, foot trouble or neuritis, but endorsed other conditions.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that contemporaneous evidence was more probative than history as reported by the claimant).  The Veteran also denied having any other conditions not noted in the separation report of medical history, and denied treating himself for any illnesses other than minor colds.  Moreover, the separation examination did not note any abnormalities with respect to the lower extremities.  These inconsistencies and contradictions weigh against the Veteran's assertions that he sustained frostbite in service with residuals therefrom.  See Buchanan, 451 F.3d at 1336; Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81; Caluza, 7 Vet. App. at 512.  Additionally, his post-service medical records are bereft of any references to frostbite or frostbite residuals.  As such, the Board finds the Veteran does not have a current diagnosis of frostbite or frostbite residuals from service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1330-33 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); Brammer, 3 Vet. App. at 225.  Because the evidence does not show that the Veteran had frostbite or frostbite residuals at the time he filed his claim or any time during the pendency of this appeal, service-connection for frostbite is denied.  See Brammer, 3 Vet. App. at 225.  

B. Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss disability was caused by service.  Specifically, he contends that it had its onset in service with continued symptomatology ever since.  In this case, the evidence shows that the Veteran currently has bilateral sensorineural hearing loss.  While the Veteran currently has a bilateral hearing loss disability which is a chronic disease under 38 C.F.R. § 3.309(a), the Board finds it was not shown in service, did not manifest to a compensable degree within one year after separation from service, and is not otherwise related to service.

In this case, the Veteran's lay assertions that he had hearing loss since service due to artillery fire is inconsistent with his service treatment records which are silent for treatment or complaints of hearing related issues.  The same service treatment records show treatment for several other conditions.  Also, the Veteran's assertions of in-service onset are inconsistent with his separation report of medical history dated June 1964 in which he expressly denied having any hearing related issues, but endorsed other conditions.  See Curry, 7 Vet. App. at 68.  These inconsistencies and the absence of contemporaneous complaints or treatment for hearing loss in service discount the credibility of his statements regarding onset.  See Buchanan, 451 F.3d at 1336; Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81; Caluza, 7 Vet. App. at 512.  His lay statements regarding onset are also contradicted by audiological examinations conducted at enlistment and separation which show that he entered and exited service with normal hearing.  Curry, 7 Vet. App. at 68.  Furthermore, there is no evidence showing that the Veteran's hearing loss manifested to a compensable degree within one year of discharge from service.  As a result, presumptive service-connection is not warranted. 

In addition, the evidence fails to show that the Veteran's bilateral hearing loss disability is related to service.  While the Board acknowledges the Veteran's contention that his hearing loss is related to service, he lacks the necessary knowledge, training and expertise to render an opinion as to its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In contrast, the September 2016 VA examination and medical opinion are highly probative.  The VA examiner possessed the necessary education, training, and expertise to conduct the examination and provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the examiner reviewed the Veteran's claim file and provided an adequate rationale for determining that the Veteran's hearing loss was less likely than not caused by his military service.  

The examiner reasoned that the first frequency specific exam is from 1960 and indicates hearing within normal limits, a pre-induction exam from 1961 indicates hearing within normal limits, and the separation exam from 1964 indicated hearing was within normal limits.  The examiner noted that the 1964 exam did not list calibration standards and because the exam occurred between 1964 and 1969, it could have been in either ASA or ISO standards.  The examiner added that if the 1964 exam was in ASA standards, then the thresholds for 500Hz (once converted to ISO/ANSI) were seen to be significantly better on later exams which were in ANSI.  Regardless of whether the 1964 exam was in ASA or ISO/ANSI standards, the thresholds indicated there had been no permanent clinically significant increase over time in active duty service.

The examiner also noted that the first objective evidence of hearing loss was seen on a 1973 hearing test, nine years after active duty service.  The examiner added that the Institute of Medicine carried out a study mandated by Congress and sponsored by the Department of Veterans Affairs to provide an assessment of several issues related to noise-induced hearing loss associated with service in the Armed Forces since World War II.  In its landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the IOM stated:

There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure...[B]ased on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.

The examiner concluded that he was unable to determine the exact cause of the Veteran's hearing loss, but given the IOM study findings and the hearing loss noted after many years of working in a textile manufacturing mill following his discharge from the military, the examiner opined it was less likely due to military service and more likely due to occupational noise exposure.   The record does not contain any medical evidence otherwise linking the Veteran's hearing loss to service.  See 38 U.S.C. § 5107(a) ("[the] claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.").  

For these reasons, the preponderance of the evidence is against the claim; thus, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, service-connection for bilateral hearing loss is denied. 


C. Bilateral Lower Extremity Neuropathy

The Veteran also contends that his bilateral lower extremity neuropathy is related to service, including as secondary to a service-connected low back disability.  He attributes the disability to his service in Korea because his unit slept in many feet of snow and it was the coldest weather he ever experienced.  

The Board finds the Veteran's lay assertions that his bilateral lower extremity neuropathy had its onset in service to be inconsistent with his service treatment records which are silent for complaints or treatment related to sensory deficits in his legs.  The same service treatment records show treatment for several other conditions, such as chest and abdominal pain.  Also, the Veteran's assertions of onset are inconsistent with his separation report of medical history dated June 1964 in which he expressly denied having any swollen or painful joints, foot trouble or neuritis, but endorsed other conditions.  Curry, 7 Vet. App. at 68.  He also denied having any other conditions not noted in the separation report of medical history, and denied treating himself for any illnesses other than minor colds.  Moreover, the separation examination did not note any abnormalities with respect to the lower extremities.   These inconsistencies and contradictions weigh against the Veteran's assertions of onset.  See Buchanan, 451 F.3d at 1336; Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81; Caluza, 7 Vet. App. at 512.  Furthermore, there is no evidence showing neuropathy manifested to a compensable degree within one year of discharge from service.  

The evidence also shows that the Veteran's bilateral lower extremity neuropathy is not related to service.  Indeed, multiple medical reports link the Veteran's neuropathy to his non-service-connected diabetes.  A January 2009 VA treatment record shows a diagnosis of sensory neuropathy secondary to non-service-connected hyperglycemia.  The condition was revaluated in February 2011 at which time an electromyogram (EMG) showed severe sensory motor peripheral neuropathy due to diabetes that worsened since an EMG conducted in 2008.  The Veteran also received a VA examination in October 2016 at which time he was diagnosed with diabetic peripheral neuropathy of the bilateral lower extremities.  The examiner noted that the February 2011 EMG shows a distribution consistent with severe lower extremity diabetic neuropathy and opined that the lower extremity neuropathy is not related to the Veteran's service or back condition, but is secondary to his non-service-connected diabetes.  The Board finds these pieces of medical evidence are more probative than the Veteran's lay assertions.

Ultimately, the medical evidence shows that the Veteran's bilateral lower extremity neuropathy is due to his non-service-connected diabetes.  There is no medical evidence in the record to contradict these findings or otherwise showing a link to the Veteran's military service.  For these reasons, service-connection for bilateral lower extremity neuropathy, including as secondary to a service-connected low back disability is denied. 

D. Right Knee Disability

Lastly, the Veteran contends that his current right knee disability is related to service.  The record shows a diagnosis of end stage degenerative joint disease ("arthritis" or "osteoarthritis").  After reviewing the record, the Board finds that a right knee disability was not shown in service or within one year of separation from service and is not otherwise related to service. 

As an initial matter, the Veteran proffered three different accounts of the onset of the right knee disability.  During the Decision Review Officer (DRO) hearing, the Veteran said that he fell and twisted his knee while carrying heavy equipment.  He reportedly did not seek or receive any treatment.  Later during the DRO hearing, the Veteran said he injured his right knee while pushing a ten ton truck through a swamp in Korea.  Again, he did not have anyone look at the injury, he merely put tape around his leg.  Finally, during his Board hearing in November 2012, the Veteran testified that he twisted and dislocated his right knee while jumping off the back of a truck in Korea.  Others had to help him up and eventually he was able to pop his knee back into place, he added.  He reportedly received an ointment for his knee, but he did not seek or receive any treatment.  The Board finds the inconsistencies between the accounts to weigh against his credibility. 

The Veteran's service treatment records do not reveal any treatment for his knees.  His assertions of in-service onset are inconsistent with his separation report of medical history dated June 1964 in which he expressly denied having any swollen or painful joints, arthritis, cramps in his legs, or foot trouble, but endorsed other conditions.  Curry, 7 Vet. App. at 68.  He also denied having any other conditions not addressed in the separation report of medical history, and denied treating himself for any illnesses other than minor colds.  Moreover, the separation examination did not note any abnormalities with respect to his knees, joints or lower extremities.  These inconsistencies and contradictions weigh against the Veteran's credibility as well as his assertions of onset and continuation of symptomatology.  See Buchanan, 451 F.3d at 1336; Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81; Caluza, 7 Vet. App. at 512.  Furthermore, there is no evidence showing that arthritis manifested to a compensable degree within one year of discharge from service.  Therefore, presumptive service-connection is not warranted. 

With regard to post-service treatment, the Veteran testified that he received one epidural injection in his knee in the 1960's or 1970's.  He also stated fluid was drawn from his knee one time, but did not specify when.  The Veteran testified that he received this treatment by a doctor in Tallasee, Alabama, approximately twenty years prior to the hearing, which would render the procedure(s) in the 1990's.  Even assuming the procedures occurred in the 1980's, this was still more than 15 years after his separation from service in 1964.  To this end, the Veteran is not an accurate historian regarding his treatment.  

The Board notes that the Veteran initiated treatment with his primary care physician, Dr. B.P. Taylor, at the Montgomery VA Medical Center on September 2, 2008, at which time he reported a history of neck and back pain with prior related surgeries, but he did not report a history of right knee pain.  Instead, the Veteran reported walking and lifting weights daily for exercise.  The first medical evidence of right knee pain is not until January 2009, which is 45 years after his separation from service, and just five months prior to his submission of the current claim.  He later received a corticosteroid injection in his right knee on March 14, 2016.  During that visit, the Veteran said he fell on his right knee years earlier and had problems ever since; however, the Veteran did not mention any longstanding knee issues since military service or attribute the injury to his military service.  X-rays showed moderate tricompartmental osteoarthritis with progression since June 2012, and the assessment was endstage degenerative joint disease of the right knee.  The Veteran was also seen in September 2016 for an orthopedic consultation at which time he reported a history of right knee pain with frequent falls, but again did not relate the pain or injury to service.  X-rays showed endstage degenerative joint disease with lateral compartment collapse.  The Board finds that the aforementioned statements to physicians (or the absence thereof) and the absence of contemporaneous medical evidence for decades weigh against a finding of continuity of symptomatology.  See Rucker, 10 Vet. App. at 73; Curry, 7 Vet. App. at 68; see also Buchanan, 451 F.3d at 1336; Maxson I, 12 Vet. App. at 459, aff'd sub nom., Maxson II, 230 F.3d at 1333.  

The Board also concludes that the Veteran's right knee disability is not related to service.  While the Board acknowledges the Veteran's contention that his right knee disability is related to service, the Veteran lacks the necessary knowledge, training and expertise to render an opinion as to its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, as previously discussed, his assertions of continued symptomatology are self-interested and inconsistent with contemporaneous statements made to physicians.  Caluza, 7 Vet. App. at 512.  The Board cannot ignore the fact that the Veteran did not file a service-connection claim for the right knee disability until June 2009, whereas he filed a service-connection claims for bilateral hearing loss and tinnitus in July 2003.  If the Veteran had a longstanding right knee condition that he felt was attributable to service, he has not provided a plausible explanation as to why he did not submit a claim for that condition in July 2003.  Finally, a medical link between the Veteran's current condition and service was not shown in the available medical records.   For the aforementioned reasons, service-connection for a right knee disability is denied.




ORDER

Entitlement to service-connection for bilateral lower extremity frostbite is denied. 

Entitlement to service-connection for bilateral hearing loss is denied. 

Entitlement to service-connection for bilateral lower extremity neuropathy, including as secondary to a service-connected low back disability is denied. 

Entitlement to service-connection for a right knee disability is denied. 




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


